Citation Nr: 1021177	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1965 to December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.

The Veteran was initially denied service connection for a 
nervous condition in a January 1998 rating decision.  He was 
informed of this decision and his appeal rights in a February 
1998 letter.  He did not initiate an appeal.

In May 2004, the Veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for an anxiety disorder.  The RO denied his claim in a 
November 2004 rating decision.  In the above-mentioned 
February 2006 rating decision, the RO confirmed and continued 
the previous denial of service connection.  The November 2004 
rating decision also denied service connection for 
posttraumatic stress disorder.

In February 2009 the Board determined that the Veteran had 
submitted new and material evidence and reopened his claim.  
The Board then remanded the reopened claim for further 
development.  This was accomplished.  In January 2010, a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which denied the Veteran's 
claim.  The Veteran's reopened case is once again before the 
Board. 


FINDING OF FACT

Competent clinical evidence of record is in equipoise as to 
whether the Veteran has anxiety disorder and bipolar disorder 
related to his military service. 


CONCLUSION OF LAW

Generalized anxiety disorder and bipolar disorder were 
incurred as a result of the Veteran's active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In February 2009, the Board remanded the case to the AMC in 
order to obtain a medical nexus opinion.  The Veteran's claim 
was then to be readjudicated.

The record reveals that the Veteran was provided with an 
additional VA examination in April 2009.  The examiner's 
report contains the medical opinion requested by the Board.  
The claim was readjudicated via the January 2010 SSOC.  Thus, 
the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran on May 11, 
2004.  The Board need not, however, discuss the sufficiency 
of that letter or VA's development of the claim in light of 
the fact that the Board is granting the Veteran's claim.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding the assignment of a disability rating and effective 
date as required by the recent decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in a letter dated March 
20, 2006.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the first Hickson element, the Veteran has 
been diagnosed with generalized anxiety disorder and bipolar 
affective disorder.  See the October 2005 VA examination; see 
also an April 2003 VA fee-basis psychiatric evaluation.  A 
current acquired psychiatric disability has therefore been 
demonstrated.  Although clinical reports of record reflect 
diagnoses of marijuana dependence, direct-incurrence service 
connection may not be granted for a disability due to a 
veteran's willful misconduct, or for claims filed after 
October 31, 1990, for disability the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2009).  
Additionally, the Veteran has been diagnosed with a 
personality disorder.  See October 2005 VA examination 
report.  However, a personality disorder is not a disease or 
injury within the meaning of VA compensation benefits law.  
38 C.F.R. § 3.303(c) (2009).

With respect to the second Hickson element, the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records indicate that he received mental health 
treatment in July 1971 and November 1972.  In July 1979, a 
social worker provided the impression of "possible 
sociopath" and the Veteran was described as demonstrating 
antisocial behavior in September 1979. The Veteran's December 
1979 separation examination indicated that he had an episode 
of a nervous problem in Korea in 1979 and was taking atarax 
with good results.  

Concerning in-service injury, the Veteran has claimed that he 
was assaulted in service.  The Veteran is competent to report 
having experienced an assault in service.  The Board notes 
that the Veteran is competent to testify as to what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  While the 
Veteran's service treatment records do not document any 
medical treatment stemming from this assault, the lack of 
such records is not dispositive of whether the Veteran is 
credible in this regard.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  Accordingly, as the evidence is 
in equipoise in this regard, and with resolution of doubt in 
the Veteran's favor, the Board finds that Hickson element (2) 
has therefore been met. 

With respect to Hickson element (3), the record contains two 
medical opinions which address the issue of medical nexus.

In October 2005, after reviewing the Veteran's claims folder 
and examining the Veteran, a VA examiner recorded that the 
Veteran's anxiety symptoms started in service following abuse 
from other soldiers.  During the examination, the Veteran 
denied the existence of other stressors and the VA examiner 
concluded that there was no evidence suggesting that the 
Veteran's anxiety disorder was related to anything other than 
his in-service problems. 

In April 2009, a VA examiner indicated that the Veteran's 
symptoms make it difficult to ascertain a reliable diagnosis.  
The examiner noted that the Veteran had a long history of 
cannabis abuse and stated that the long term use of cannabis 
may result in "cognitive problems, psychosis with delusions 
or hallucination as well as the potential for anxiety 
disorder."  The examiner further observed that it was 
unclear whether the Veteran became psychotic during service 
and medicated himself with substances but observed that "he 
seemed to have had initially . . . functioned well but as 
time went on there was a decline in his level of 
functioning."  Despite the above, the VA examiner stated 
that it is not likely that the Veteran's current complaint of 
anxiety disorder is related to his symptomatology in the 
service, or otherwise related to service. 

In this case, the Board finds that the evidence of record is 
at least in equipoise.  As noted above, the October 2005 VA 
examiner indicated that the Veteran's anxiety disorder 
developed in response to abuse he received during service.  
While the April 2009 VA examiner provided a negative nexus 
opinion, he did acknowledge that the Veteran's functioning 
declined during service and could not rule out the 
possibility that the Veteran's psychiatric symptomatology 
began during service.  The benefit of the doubt rule is 
therefore for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).  Hickson element (3), and 
therefore all three elements, are met.  The benefit sought on 
appeal is accordingly granted.


ORDER

Entitlement to service connection for generalized anxiety 
disorder and bipolar disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


